Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed July 12, 2021 is acknowledged.
-	Claim(s) 18 is/are amended
-	Claims 33-34 is/are new
- 	Claim(s) 1-17, 22, 24, 26-30 is/are canceled


This action is FINAL

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34, line 1 “An electronic sideline marker for use in sporting events or in directing traffic” should be “A network of display units for use as an electronic sideline marker .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Examiner respectfully withdraws the rejection under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 in view of Altman et al, U.S. Patent Publication No. 2013/0013412.
Consider claim 18, Bannister teaches a system for communicating and coordinating data displayed among outdoor, portable networked display units that are expandable to cover large areas of ground (see Bannister paragraphs 0002-0013, 0029-0033 specifically for example paragraph 0013 where a digital signage network comprising a plurality of content sources, a distribution node and a display node. Each of the plurality of content sources generates content formatted in accordance with a common data model. The distribution node receives content from the plurality of content sources. The display node displays content it receives from the distribution node is disclosed and paragraph 0035 where mobile display 110 can have a data connection to other displays. This connection can be either wired or wireless. In the scenario of mobile display 110 on a transit vehicle, there may be multiple connected displays on the vehicle with one of the displays serving as a gateway that receives data not only for itself, but for other displays at the same location (mobile or otherwise). and paragraphs 0037-0039 where all nodes in the network can transmit to other nodes) comprising: 

a plurality of display units (see Bannister figure 1, element 106a-106c display and figure 2, element 110 mobile display) communicating with each other on a mesh network (see Bannister paragraph 0035 where mobile display 110 can have a 

each display unit comprising: 

mobile display 110 on a transit vehicle, there may be multiple connected displays on the vehicle with one of the displays serving as a gateway that receives data not only for itself, but for other displays at the same location (mobile or otherwise). and paragraphs 0037-0039 where all nodes in the network can transmit to other nodes.  As best understood by Examiner “head unit” appears to merely correspond to a display screen (see Applicant’s original disclosure paragraph 0029 where “the head unit 116 that comprises display screen 102“) Examiner takes Official notice that it is notoriously well known to mount or attach signage for providing information and direction to users in a manner that facilitates easy viewing for an intended audience, such as on a wall or posts for a public venue such as a conference or airport.  One of ordinary skill, without 

a radio controller for communicating on the mesh network (see Bannister figure 3, element 114, 116 and paragraph 0036-0037 where wireless data connection is disclosed corresponding to radio controller for communicating and paragraphs 0037-0039 where all nodes in the network can transmit to other nodes); 

a controller module (implicit) coupled to the display screen and the radio controller, the controller module configured to receive and send data between one or more other display units communicating on the network and, in response to the data, alter the visual messages displayed on the screen (see Bannister paragraph 0062 where a display unit receives layout data from an upstream node in step 168. In step 170, the display receives content for placing in the layout. This content can be received from any of a number of sources, including a content source that supplies video data, a weather feed, a stock ticker feed, a newsfeed or other such data sources. In step 172, the content that will be displayed is selected from the content received in step 170. This selection is based on information in the layout received in step 168, the content received in step 170 and other display rules. In step 174, the selected data is rendered to a display in accordance with the layout information and other data values.); and 

Bannister does not appear to disclose one or more sensors supported by each of the plurality of display units and configured to receive input in response to changes in the environment around each display unit, react to and to generate a signal in response to the changes in environment; and wherein the one or more sensors further coordinate the display on each of the plurality of display units based on each of the plurality of display units relative location and position with respect to the location and position of each other plurality of display units in the network.

In the same field of endeavor, Altman teaches displaying advertisement using a group of displays that exchange relative position of each display via wireless data links using location sensors (e.g., GPS) in order to coordinate each portion of a multi display advertisement so as to provide advertisements using multiple displays in combination (see Altman figure 15 and paragraphs 0041, 0045, 0125-0132 specifically for example paragraph 0045 where mobile advertising display device (MADD 108) may be equipped with a position sensor, such as a GPS sensor, such that the system is aware of its current location, as well as its time of day. Using information from such sensors, an advertisement for display may be selected based on the current location of the MADD 108 and/or the time of day. paragraphs 0126-0127 where a number of MADD display units positioned in close proximity to one another may cooperate in order to present a multi-vehicle display. each MADD display 108a, 108b, 108c may transmit its location to and MADD displays 108a, 108b, 108c may exchange their own locations as well as the locations of other MADD displays around them via the display-to-display wireless data links 1502. The MADD displays 108a, 108b, 108c may also exchange display information enabling the displays to coordinate among themselves the words and images to appear on each respective MADD display. Through such coordination and software functioning within the MADD display unit processors, each MADD display unit 108a, 108b, 108c may determine its relative position within a group of MADD displays and the portion of the multi-vehicle advertisement display that it should present).  One of ordinary skill in the art would have been motivated to have modified Bannister with the teachings of Altman to have the recited feature so as to provide advertisements using multiple displays in combination.

Consider claim 19, Bannister as modified by Altman teaches all the limitations of claim 18 and further teaches further comprising a remote control communicating on the mesh network, wherein the remote control is configured to communicate data to and from at least one display unit of the plurality of display units (see 

the at least one display unit is configured to transmit and receive messages with other display units of the plurality of display units in response to receiving the data from the remote control (see Bannister paragraph 0035 where mobile display 110 can have a data connection to other displays. This connection can be either wired or wireless. In the scenario of mobile display 110 on a transit vehicle, there may be multiple connected displays on the vehicle with one of the displays serving as a gateway that receives data not only for itself, but for other displays at the same location (mobile or otherwise).).  

Consider claim 20, Bannister as modified by Altman teaches all the limitations of claim 18 and further teaches wherein the controller module is further configured to send data to the one or more other display units communicating on the mesh network to cause the one or more other display units communicating on the mesh network to alter the visual messages displayed on respective screens of the one or more other display units (see Bannister paragraph 0035 where mobile display 110 can have a data connection to other displays. This connection can be either wired or wireless. In the scenario of mobile display 110 on a transit vehicle, there may be multiple connected displays on the vehicle with one of the displays serving as a gateway that receives data not only for itself, but for other displays at the same location (mobile or otherwise).).  

Consider claim 31, Bannister as modified by Altman teaches all the limitations of claim 18 and further teaches wherein the one or more sensors are environmental sensors and are chosen from the group consisting of global positioning system ("GPS") sensors (see Altman paragraph 0045), light sensors, humidity sensors, weather sensors, proximity sensors, motion sensors, magnetometers, compass, accelerometers, or any other type of sensor that can react to and generate a signal in response to changes in the environment (see Bannister paragraphs 0034, 0044 where A display node can act as a content source by gathering data including display characteristics, usage details, power consumption records and external data including temperature values and other such information.).  

Consider claim 32, Bannister as modified by Altman teaches all the limitations of claim 18, wherein the one or more sensors of the display unit are physically coupled to the display unit (see Altman figure 15 and paragraphs 0041, 0045, 0125-0132 specifically for example paragraph 0045 where mobile advertising display device (MADD 108) may be equipped with a position sensor, such as a GPS sensor, such that the system is aware of its current location, as well as its time of day. Using information from such sensors, an advertisement for display may be selected based on the current location of the MADD 108 and/or the time of day. paragraphs 0126-0127 where a number of MADD display units positioned in close proximity to one another may cooperate in order to present a multi-vehicle display. each MADD display 108a, 108b, 108c may MADD displays 108a, 108b, 108c may exchange their own locations as well as the locations of other MADD displays around them via the display-to-display wireless data links 1502. The MADD displays 108a, 108b, 108c may also exchange display information enabling the displays to coordinate among themselves the words and images to appear on each respective MADD display. Through such coordination and software functioning within the MADD display unit processors, each MADD display unit 108a, 108b, 108c may determine its relative position within a group of MADD displays and the portion of the multi-vehicle advertisement display that it should present).

Consider claim 33, Bannister as modified by Altman teaches all the limitations of claim 18 and further teaches wherein at least one of the plurality of display units is a sign to provide direction to a viewer of the display unit (see Bannister paragraph 0002 where digital signage is used for a number of other purposes including corporate displays used to provide information and direction to users, industrial displays used to display real time production data, conference displays 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 and Altman et al, U.S. Patent Publication No. 2013/0013412 in view of Jordan, U.S. Patent Publication No. 2005/0111174.

Consider claim 21, Bannister as modified by Altman teaches all the limitations of claim 18 and further teaches wherein at least one of the plurality of display units comprises an enclosure and a 

Bannister is silent regarding a battery power source.  In the same field of endeavor, mobile advertising display devices, Jordan teaches a power source such as a battery is provided so as to power a mobile display (see Jordan figure 8, element 12 power source and paragraphs 0071, 0083).  One of ordinary skill in the art would have been motivated to have modified Bannister to have provided a .

Claim 23, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 and Altman et al, U.S. Patent Publication No. 2013/0013412 in view of Kivley, U.S. Patent Publication No. 2008/0184571.
Consider claim 23, Bannister as modified by Altman teaches all the limitations of claim 18.  Bannister is silent regarding wherein at least one of the plurality of display units is a sideline marker for a sporting event.  

In the same field of endeavor, displaying advertising information, Kivley teaches a sideline marker including an advertisement on or near so as to present advertising information during a sporting event (see Kivley figure 1 and paragraphs 0007, 0044, 0050).  Further Bannister and Altman disclose displaying advertisements (see Bannister paragraph 0041, 0042, 0055 and Altman figure 15 and paragraphs 0041, 0045, 0125-0132).  One of ordinary skill in the art would have been motivated to have incorporated an electronic display as Kivley’s information display so as to present advertising information during a sporting event using networked display units to provide advertisements.

Consider claim 34, Bannister as modified by Altman and Kivley teaches an electronic sideline marker for use in sporting events (see Kivley figure 1 and 

each display unit comprising: a mountable head unit including a display screen for displaying visual messages (see Bannister paragraphs 0002 0066 where digital signage is used for a number of other purposes including corporate displays used to provide information and direction to users, industrial displays used to display real time production data, conference displays used to display upcoming meetings, airport displays that provide incoming flight information as well as numerous other uses known to those skilled in the art. Display screens that are controlled to present different manners of content is disclosed and level of detail provided can allow a central administrator to determine details as detailed at what screen is connected to a particular node and what is being displayed on the screen of that node and where paragraph 0035 where mobile display 110 can have a data connection to other displays. This connection can be mobile display 110 on a transit vehicle, there may be multiple connected displays on the vehicle with one of the displays serving as a gateway that receives data not only for itself, but for other displays at the same location (mobile or otherwise). and paragraphs 0037-0039 where all nodes in the network can transmit to other nodes.  As best understood by Examiner “head unit” appears to merely correspond to a display screen (see Applicant’s original disclosure paragraph 0029 where “the head unit 116 that comprises display screen 102“) Examiner takes Official notice that it is notoriously well known to mount or attach signage for providing information and direction to users in a manner that facilitates easy viewing for an intended audience, such as on a wall or posts for a public venue such as a conference or airport.  One of ordinary skill, without inventive inspiration, would have been motivated to have provided mounting a display in a manner that facilitates easy viewing for an intended audience, such as on a wall or posts for a public venue such as a conference or airport using known techniques with predictable results.); 

a radio controller for communicating on the mesh network (see Bannister figure 3, element 114, 116 and paragraph 0036-0037 where wireless data connection is disclosed corresponding to radio controller for communicating and paragraphs 0037-0039 where all nodes in the network can transmit to other nodes); 

a controller module (implicit) coupled to the display screen and the radio controller, the controller module configured to receive and send data between 

one or more sensors configured to receive input in response to changes in the environment around each display unit and to generate a signal in response to the changes in environment (see Altman figure 15 and paragraphs 0041, 0045, 0125-0132 specifically for example paragraph 0045 where mobile advertising display device (MADD 108) may be equipped with a position sensor, such as a GPS sensor, such that the system is aware of its current location, as well as its time of day. Using information from such sensors, an advertisement for display may be selected based on the current location of the MADD 108 and/or the time of day. paragraphs 0126-0127 where a number of MADD display units positioned in close proximity to one another may cooperate in order to present a multi-vehicle display. each MADD display 108a, 108b, 108c may MADD displays 108a, 108b, 108c may exchange their own locations as well as the locations of other MADD displays around them via the display-to-display wireless data links 1502. The MADD displays 108a, 108b, 108c may also exchange display information enabling the displays to coordinate among themselves the words and images to appear on each respective MADD display. Through such coordination and software functioning within the MADD display unit processors, each MADD display unit 108a, 108b, 108c may determine its relative position within a group of MADD displays and the portion of the multi-vehicle advertisement display that it should present); and 

wherein the one or more sensors further coordinate the display on each of the plurality of display units based on each of the plurality of display units relative location and position with respect to the location and position of each other plurality of display units in the network (see Altman figure 15 and paragraphs 0041, 0045, 0125-0132 specifically for example paragraph 0045 where mobile advertising display device (MADD 108) may be equipped with a position sensor, MADD displays 108a, 108b, 108c may exchange their own locations as well as the locations of other MADD displays around them via the display-to-display wireless data links 1502. The MADD displays 108a, 108b, 108c may also exchange display information enabling the displays to coordinate among themselves the words and images to appear on each respective MADD display. Through such coordination and software functioning within the MADD display unit processors, each MADD display unit 108a, 108b, 108c may determine its relative position within a group of MADD displays and the portion of the multi-vehicle advertisement display that it should present).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 and Altman et al, U.S. Patent Publication No. 2013/0013412 in view of Hancock et al, U.S. Patent Publication No. 2006/0066455.
Consider claim 25, Bannister as modified by Altman teaches all the limitations of claim 18.  Bannister is silent regarding wherein the mesh network is a full mesh network or a partial mesh network.  

In a related field of endeavor, Hancock teaches a partial mesh network may include nodes that connect only with nodes that exchange the most data or have nodes that are not able to communicate directly due to transmission power, distances and signal to noise ratio (see Hancock paragraph 0041 where a mesh network is a network that may contain multiple paths to communicate information. The mesh network used by the present embodiments may be a partial mesh network as some nodes may connect only to those nodes with which they exchange the most data. In addition, each node may not be able to communicate directly to every other node due to RF transmission power, distances and signal to noise ratio).  One of ordinary skill in the art would have been motivated to have modified Bannister to have a full mesh network or a partial mesh network so as to connect all nodes or only to those nodes which they exchange the most data as suggested by Hancock using known techniques with predictable results.

Response to Arguments
Applicant’s arguments, see Remarks page 9-10, filed July 12, 2021, with respect to the rejection(s) of claim(s) 18 under 35 USC 103 as obvious in view of Bannister, Callahan and Altman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bannister and Altman.  Specifically, Altman teaches displaying advertisement using a group of displays that exchange relative position of each display via wireless data links using location sensors (e.g., GPS) in order to coordinate each portion of a multi display advertisement so as to provide advertisements using multiple displays in combination where the environmental sensor is a GPS sensor providing location of each display (see Altman figure 15 and paragraphs 0041, 0045, 0125-0132 specifically for example paragraph 0045 where mobile advertising display device (MADD 108) may be equipped with a position sensor, such as a GPS sensor, such that the system is aware of its current location, as well as its time of day. Using information from such sensors, an advertisement for display may be selected based on the current location of the MADD 108 and/or the time of day. paragraphs 0126-0127 where a number of MADD display units positioned in close proximity to one another may cooperate in order to present a multi-vehicle display. each MADD display 108a, 108b, 108c may transmit its location to and received advertising display messages from the advertising server 104 via wireless data links 124. When the advertising server and/or the MADD displays 108a, 108b, 108c recognize that a minimum number of MADD displays (e.g., two or more) are within a threshold proximity to one another, the MADD displays 108a, 108b, 108c may also MADD displays 108a, 108b, 108c may exchange their own locations as well as the locations of other MADD displays around them via the display-to-display wireless data links 1502. The MADD displays 108a, 108b, 108c may also exchange display information enabling the displays to coordinate among themselves the words and images to appear on each respective MADD display. Through such coordination and software functioning within the MADD display unit processors, each MADD display unit 108a, 108b, 108c may determine its relative position within a group of MADD displays and the portion of the multi-vehicle advertisement display that it should present).  One of ordinary skill in the art would have been motivated to have modified Bannister with the teachings of Altman to have the recited feature so as to provide advertisements using multiple displays in combination.
Regarding Applicant’s assertion that Altman does not read on the recited feature of “network of display are expandable to cover large areas of ground because Altman requires “close proximity to one another in order to present a multi-vehicle display”, Examiner notes that the combined teachings of Bannister and Altman would not preclude a network of displays expandable to cover a large area of ground because Altman expressly teaches that MADD displays 108a, 108b, 108c may exchange their own locations as well as the locations of other MADD displays around them via the display-to-display wireless data links 1502 and each MADD display unit 108a, 108b, 108c may determine its relative position within a group of MADD displays and the portion of the multi-vehicle advertisement display that it should present.  Further, Altman 
The Applicant has failed to address the Examiner’s assertion of Official Notice that a display will comprise an enclosure and a power source so as to protect internal electronic circuits and provide power to an electronic display device was well known in the art. MPEP 2144.03 states that a general allegation that the claims define a patentable invention without any reference to the Examiner's assertion of Official Notice would be inadequate and, if the Applicant does not traverse the examiner's assertion of official notice, the Examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because the Applicant failed to traverse the Examiner's assertion of official notice. Therefore, the subject matter that is the subject of the Examiner’s Official Notice is now considered to be admitted prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonzalez, U.S. Patent Publication No. 2010/0023372 (linked mobile business and advertising unit).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625